George, J.
1. Under the amendment to the constitution of this State, ratified at the election held on November 7, 1916, which provides that the Supreme Court shall have jurisdiction “for the trial and correction of errors of law . . in all cases in which the constitutionality of any law of the State of -Georgia or of the United States is drawn in question,” the Court of Appeals has authority to determine as to the constitutionality of a municipal ordinance. Cf. Wright v. Macon, 5 Ga. App. 750 (64 S. E. 807).
2. The ordinance of the City of Dublin forbidding, under penalty, “any ■ woman of disreputable character to loiter about the streets or stores of the city . . , who can not prove that [she is] on unavoidable business,” is not unconstitutional for any of the reasons assigned.
3. Upon the trial of one charged with violating the ordinance in question, the evidence for the city was as follows: The character of the accused •was bad; she had been seen on the streets of Dublin since Christmas; she was merely walking along the street. The evidence for the defense was as follows: The accused was a house-servant, and as such she was sent to the city after groceries every day. She had been out of employment about two weeks, and on the morning of the arrest her former employer had requested her to come to the express office and pay him a debt which she owed him. While on the trip she was arrested by the officer. Meld, that the evidence did not warrant the conviction of the accused for “loitering” on the street.
4. The judge of the superior court erred in refusing to sanction the certiorari.

Judgment reversed.


Wade, O. J., and Luhe, J., concur.

W. A. Dampier, for plaintiff in error.